              Case 1:19-cv-00551-SAB Document 32 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10    PRISCILLA MALDONADO,                                Case No. 1:19-cv-00551-SAB

11                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
12           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
13    UNITED HEALTH CARE CENTERS OF                       OF THE FEDERAL RULES OF CIVIL
      THE SAN JOAQUIN VALLEY, et al.,                     PROCEDURE
14
                      Defendants.                         (ECF No. 31)
15

16          On October 23, 2020, a stipulation was filed dismissing this action with prejudice and

17 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

18 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

19 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      October 23, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
